Citation Nr: 0821989	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-40 633	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for tinnitus.  

2. Entitlement to service connection for tinnitus. 





ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1971 to November 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, TX.  

In May 2008, the veteran failed to appear for a hearing 
before the Board.  


FINDINGS OF FACT

1. In a rating decision in March 2002, the RO denied the 
veteran's application to reopen the claim of service 
connection for tinnitus; after the veteran was notified of 
the adverse determination, he did not appeal the adverse 
decision, and the rating decision became final.

2. The additional evidence presented since the rating 
decision in March 2002 by the RO, denying the application to 
reopen the claim of service connection for tinnitus, is new 
and material as the evidence relates to unestablished facts 
necessary to substantiate the claim of service connection.  

3. Tinnitus, first diagnosed after service, is unrelated to 
an injury, disease, or event of service origin.

CONCLUSIONS OF LAW

1. The rating decision in March 2002 by the RO, denying the 
veteran's application to reopen the claim of service 
connection for tinnitus, became final.  38 U.S.C.A. § 7105(c) 
(West 2002).

2. As the additional evidence presented since the rating 
decision by the RO in March 2002, denying the veteran's 
application to reopen the claim of service connection for 
tinnitus, is new and material, the claim of service 
connection for tinnitus is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

3. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in July 2004 and March 2006.  The notice 
included the type of evidence to reopen the claim of service 
connection for tinnitus, that is, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and that pertained to the reason the 
claim was previously denied.  The notice also included the 
type of evidence needed to substantiate the underlying claim, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  The VCAA notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (new and material 
evidence necessary to reopen a service connection claim 
element of new and material evidence) and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).  



To the extent that the VCAA notice, pertaining to degree of 
disability assignable, was provided after the initial 
adjudication, the VCAA notice was defective, but as the claim 
on the merits is denied, no disability rating can be assigned 
as a matter of law and therefore there is no possibility of 
any prejudice to the veteran with respect to this limited 
VCAA timing error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Duty to Assist

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, as that is the case, the veteran has been afforded 
a VA examination and a VA medical opinion has been obtained. 

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

After a decision in June 1997 by the Board, denying service 
connection for tinnitus on the merits and before 2001, the 
veteran's original claims folder was lost and the file has 
been rebuilt. 

In a rating decision, dated in March 2002, the RO denied to 
the veteran's application to reopen the claim of service 
connection claim for tinnitus.  

The evidence considered by the RO at the time of its decision 
in March 2002 is summarized as follows.  

The available service medical records in the file show that 
in June 1971 the veteran complained of pain and decreased 
hearing in his left ear after the firing of a heavy gun.  In 
July 1972, the veteran complained of left ear pain of four 
days' duration.  Tinnitus was no documented by complaint, 
finding, or history. 

From a decision in June 1997 of the Board, denying service 
connection for tinnitus on the merits, in the file, chronic 
tinnitus was not reported on VA examination in 1995, and in 
1996 the veteran had testified that he had noticed ringing in 
his ears eight years previously. 

In a statement in June 2001, the veteran stated that he has 
had ringing in his ears for years.  

Application to Reopen

Although a prior unappealed decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the veteran's current application to reopen the claim was 
received in June 2004 the regulatory definition of "new and 
material evidence" currently in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


In order that the additional evidence may be considered new 
and material, the evidence must relate to the basis for the 
prior denial of the claim, that is, the lack of evidence 
demonstrating current tinnitus and a nexus to service.

Additional Evidence

The additional evidence consists of the following exhibits: 

Exhibit (1) is a copy of VA audiogram, dated in February 
1995, which documented normal bilateral hearing, with a cover 
letter, dated in June 2002, by a VA audiologist, who 
acknowledged the veteran's continued inquiries about 
tinnitus. 

Exhibit (2) consists of an ENT clinically note, dated in June 
2004, documenting a history of noise exposure during service, 
and the assessment of tinnitus, possibly noise related.  

As Exhibits (1) and (2) both pertain to evidence of current 
tinnitus and as Exhibit (2) suggests a nexus to service, the 
lack of which were factors in the previously denial of the 
claim, the additional evidence is new and material because it 
relates to the unestablished facts necessary to substantiate 
the claim, that is, evidence showing that the current 
tinnitus may be related to noise exposure during service, 
which raises a reasonable possibility of substantiating the 
claim of service connection.  As this evidence is new and 
material, the claim of service connection for tinnitus is 
reopened.

As the claim of service connection is reopened, the Board 
will consider the merits of the claim.

Service Connection for Tinnitus on the Merits 

The remainder of the evidence consists of a statement, dated 
in December 2005, of the veteran indicating that he was a 
gunner during service and that he has experienced ringing his 
ears for many years.  



On VA examination in January 2006, the veteran stated that 
without ear protection he was exposed to the firing of a 155 
Howitzer during service and that after service he had no 
noise exposure.  The veteran provided a history of the onset 
of tinnitus during service with sporadic and increasing 
tinnitus until 1995, when tinnitus became constant.  The 
diagnosis was constant tinnitus. 

After a review of the folder, the examiner reported that the 
tinnitus was not present during service on the basis of the 
available service medical records and that he was unable to 
find that the onset of tinnitus occurred during service.  The 
examiner then expressed the opinion that it was less likely 
than not that the veteran's current tinnitus would be related 
to noise exposure during military service.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 

Continuity of symptomatology after discharge is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Analysis 

On the basis of the service medical records, tinnitus was not 
affirmatively shown during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).    

Although the service medical records do not document 
tinnitus, the veteran is competent to describe tinnitus, but 
as the service medical records lack the documentation of the 
combination of manifestations sufficient to identify tinnitus 
and sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, VA records show that in 1996, the veteran 
testified that he had noticed tinnitus for about eight years, 
which would date to 1988.  On VA examination in May 2006, the 
veteran provided a history of the onset of tinnitus during 
service with sporadic and increasing tinnitus until 1995, 
when tinnitus became constant.  The absence of documented 
complaints associated with tinnitus from 1971 to 1996, a 
period of over 20 years, interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  
38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  The Board finds the absence of medical 
evidence of continuity of symptomatology outweighs the 
veteran's statements of continuity, rendering the lay 
evidence less probative than the medical evidence on the 
question of continuity of symptomatology.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For this 
reason, the preponderance of the evidence is against the 
claim of service connection based on continuity of 
symptomatology under 38 C.F.R. § 3.303(b). 

As for service connection based on the initial documentation 
of tinnitus after service under 38 C.F.R. § 3.303(d), 
tinnitus is a condition under case law, where lay observation 
has been found to be competent as to the presence of the 
disability. Charles v. Principi, 16 Vet. App. 370 (2002) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

And although the veteran is competent to declare that he has 
tinnitus, he is not competent to provide a medical nexus 
opinion between his current tinnitus and an injury, disease, 
or event of service origin.  Where, as here, the 
determinative issue involves a question of medical causation, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim that the current tinnitus is related 
to an injury, disease, or event of service origin.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)

As for service connection based on the initial documentation 
after service, as there are medical opinions in favor of and 
against the veteran's claim, the Board must weigh the 
probative value of each opinion.

In so doing, greater weight may be placed on one opinion over 
another depending on factors such as reasoning employed and 
whether or not, and the extent to which, the record was 
reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).



Also, the probative value of a medical opinion is generally 
based on the scope of the examination or review, as well as 
the relative merits of the analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
physician fails to explain the basis for an opinion.  Sklar 
v. Brown, 5 Vet. App. 140 (1993). And among the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000)

In weighing the probative value of the evidence in favor of 
the claim, a private physician in an ENT clinically note, 
dated in June 2004, reported that the veteran had a history 
of noise exposure during service, and the assessment was 
tinnitus, possibly noise related.  To the extent that the 
physician expressed the opinion that it was possible that the 
veteran's tinnitus was noise related, and as the only noise 
exposure by history was during service, the opinion 
implicitly linked tinnitus to service.  The Board rejects the 
favorable opinion because an opinion expressed in the term of 
"possibility" also implies that it may not be possible and 
it is too speculative to establish a nexus between tinnitus 
and service.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (The 
term "possibility" also implies that it "may not be possible" 
and it is too speculative to establish a nexus.).  Also, the 
Board discounts the probative value of the opinion because 
the entire record was not reviewed, which lessens the 
thoroughness and detail of the opinion. 

The evidence against the claim consists of the opinion of the 
VA examiner, who conducted the examination in January 2006, 
who had reviewed the entire record. The examiner's opinion 
was thorough and detailed with reference to the service 
medical records and the veteran's history of the progression 
of tinnitus from sporadic to constant by 1995.  The VA 
examiner explained that he was unable to find that the onset 
of tinnitus occurred during service, and he expressed the 
opinion that it was less likely than not that the veteran's 
current tinnitus would be related to noise exposure during 
military service.  



Considering the merits of the thoroughness and the details of 
the opinions, including whether or not the entire record was 
reviewed, for the reasons articulated, the Board places more 
weight on the unfavorable medical opinion of the VA examiner 
and less weight on the opinion of the private physician.

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, which the veteran as a lay person is not competent 
to provide, and as the preponderance of the evidence is 
against the claim as articulated above, the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b). 


ORDER

As new and material evidence has been presented, the claim of 
service connection for tinnitus is reopened, and to this 
extent only the appeal is granted.

On a merits determination, service connection for tinnitus is 
denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


